Proceeding to review a determination of the Board of Standards and Appeals of the City of New York which granted ah application under subdivision (e) of section 7 of the Zoning Resolution of the City of New York for a variance to permit the erection and operation of a gasoline service station and accessory uses, in a local retail district, for a period of 15 years, subject to conditions and safeguards imposed by the board. The appeal is from an order granting motions to vacate the order of certiorari, dismiss the petition and confirm the determination of the board. Order unanimously affirmed, with costs to respondent board, payable by the appellants. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ. [10 Misc 2d 567.]